DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Note
The Examiner acknowledges the amendment of claims 7 & 18, as well as the addition of new claims 21 – 22.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 21 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
With regard to new claim 21, Applicant’s specification does support the limitation of “the opaque polymeric film is opaque over its entire surface.”

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim(s) 1 – 4, 6, 8, 9, 11 – 17 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2017/0232713 Mannheim Astete et al.
Regarding claim 1, Mannheim Astete teaches a laminated vehicle pane (paragraph 0001) comprising:
an outer pane 5 and an inner pane 5 that are joined to one another (figure 6) via at least one thermoplastic intermediate 4 (paragraph 0040), and
an opaque polymeric film (17 with 8 printed thereon, paragraph 0095 teaching opaque and paragraph 0133) that is arranged between the outer pane and the inner pane (figure 6),
wherein the opaque polymeric film has at least one cutout 30 (figure 1).
Regarding claim 2, Mannheim Astete teaches that the at least on cutout is a sensor window for an optical sensor (camera, paragraph 0043).
Regarding claims 3 and 16, Mannheim Astete teaches that the opaque polymeric film is made of polyethylene terephthalate (paragraph 0091).
Regarding claims 4 and 17, Mannheim Astete teaches that the at least one thermoplastic intermediate layer contains polyvinyl butyral (paragraph 0040).
Regarding claim 6, Mannheim Astete teaches that the outer pane and in the inner pane are joined to one another via at least one two thermoplastic intermediate layers 4 and the opaque polymeric film is arranged between two of the thermoplastic intermediate layers (figure 6).
Regarding claim 8, Mannheim Astete teaches that the opaque polymer film is black (paragraph 0095).
Regarding claim 9, Mannheim Astete teaches a masking print 31, 32 wherein the opaque polymeric film and the masking print have substantially the same optical density and the masking print is preferably a peripheral masking print (paragraph 0133, where the masking print and equipment obscuration are printed together on the film 17).
Regarding claim 11, Mannheim Astete teaches that the laminated vehicle pane is a curved laminated vehicle pane (paragraph 0111, where a radius of curvature is discussed).
Regarding claim 12, Mannheim Astete teaches that the laminated vehicle pane is a windshield that is mirror-symmetrical along a center line, and the opaque polymeric film is arranged on the center line in the vicinity of the upper edge of the windshield (figure 1).
Regarding claim 13, Mannheim Astete teaches an optical sensor (rain) that is secured on the interior-side surface of the inner pane and is directed toward the at least one cutout (paragraph 0025).
Regarding claim 14, Mannheim Astete teaches a method for producing a laminated vehicle pane according to claim 1, comprising:
providing an outer pane 5 an inner pane 5, at least one thermoplastic intermediate layer 5, and an opaque polymeric film (17 with 8 printed thereon, figure 6), which has at least one cutout 30 (figure 1);
arranging the at least one thermoplastic intermediate layer and the opaque polymeric film between the outer pane and the inner pane (figure 6); and
joining the outer pane to the inner pane via the at least one thermoplastic intermediate layer by lamination (“is then laminated,” paragraph 0040).
Regarding claim 15, Mannheim Astete teaches a method comprising utilizing a laminated vehicle pane according to claim 1 as a windshield of a vehicle (paragraph 0133).
Regarding claim 20, Mannheim Astete teaches that the curved laminated vehicle pane (radius of curvature, paragraph 0111) is a windshield (paragraph 0133).

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 5, 7, 10, 18, 19, & 22 are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0232713 Mannheim Astete et al.
Regarding claim 5, Mannheim Astete does not explicitly teach exactly one thermoplastic interlayer. However, Mannheim Astete does teach the presence of two thermoplastic interlayers (figure 6). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to replace two thermoplastic interlayers with a single thermoplastic interlayer because using a one-piece construction would be an obvious engineering choice. “A claim to a fluid transporting vehicle was rejected as obvious over a prior art reference which differed from the prior art in claiming a brake drum integral with a clamping means, whereas the brake disc and clamp of the prior art comprise several parts rigidly secured together as a single unit. The court affirmed the rejection holding, among the reaons, ‘that the use of a one piece construction instead of the structure disclosed in [the prior art] would be merely a matter of obvious engineering choice.’” MPEP 2144 Part V, Section B.
Regarding claims 7 and 18, Mannheim Astete does not explicitly teach the thickness of the opaque polymeric film. However, the discussion of the film 17 (paragraph 0091) suggests that the film manufacturing method, and therefore thickness, would be within the purview of one of ordinary skill in the art. “[W]here the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device, and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.” (MPEP 2144.04 Section IV Part A).
Therefore, without a showing of criticality, the claimed dimensions do not impart patentability to the claims.
Regarding claims 10 and 19, Mannheim Astete does not explicitly teach the area of the cutout. However, area required for the cutout will be dependent on the desired sensors and optical devices present in the product. “[W]here the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device, and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.” (MPEP 2144.04 Section IV Part A).
Therefore, without a showing of criticality, the claimed dimensions do not impart patentability to the claims.
Regarding claim 22, Mannheim Astete does not teach the surface area of the film 17 over the surface of the laminate. However, Mannheim Astete teaches a large surface area of the obsuration increases the probability of breakage due to the surfaces and stress introduced by the black enamel frit (print layer 8) (paragraph [0031]).
Absent a showing of criticality with respect to the opaque polymer film (a result effective variable), it would have been obvious to a person of ordinary skill in the art at the time of the invention to adjust the surface area of the opaque film through routine experimentation in order to minimize the probability of breakage due to the surfaces and stress introduced by the opaque (black) enamel material.  It has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). 

Claim(s) 21 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by US Bard et al. (US 2020/0391577 A1).
Claim(s) 22 is rejected under 35 U.S.C. 103 as obvious over Bard et al. (US 2020/0391577 A1).
Regarding the limitations of claim 1 as required by claims 21 and 22, Bard et al. teach a laminated vehicle pane comprising an outer pane and an inner pane that are joined to each other via at least one interlayer 127, such as polyvinyl butyral (PVB) polymer (Applicant’s “thermoplastic intermediate layer”) (paragraph [0046]).
 An opaque enamel print 103/203 mask and darkening source 221 (paragraph [0046]) (Applicant’s “opaque film”) is arranged between the outer pane and the inner pane (paragraphs [0005] & [0043], Figs. 2(a), 2(b) & 4). The opaque enamel print and darkening source comprises multiple opening areas 106/206 (Applicant’s “at least one cutout”) (paragraph [0017] & Figs. 2(a) & 4). An exemplary material for the opaque enamel print (103/203) is paint. However, there is no limit on the type of materials that may be used for the opaque materials. The darkening source (221) material may be formed of polymer film (paragraph [0054]).

    PNG
    media_image1.png
    381
    603
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    409
    525
    media_image2.png
    Greyscale
 

    PNG
    media_image3.png
    397
    683
    media_image3.png
    Greyscale

Regarding claim 21, Bard et al. teach the opening in the opaque enamel print extends through a thickness of the print (Fig. 2b). The opaque enamel print (103/203) is formed of paint and the darkening source 221 is formed of a paint or a polymer film. Therefore, the opaque film, formed by the combination of the opaque print 103/203 and the darkening source 221, is opaque over its entire surface (paragraph [0046]). 
Regarding claim 22, Bard et al. do not explicitly teach the surface area of the opaque polymeric film within the laminated vehicle pane.
However, Bard et al. teach the opening areas 106/206 for an information acquisition system required open area (108) for collecting information. The open area 108 may depend on various factors, including, but not limited to the, the information acquisition system 130, the distance between a mounted information acquisition system 130, the opaque enamel print (103/203), and the installation angel of a printed glazing (paragraphs [0047], [0051], & Fig. 1(b) above). Additionally, the darkening source 221 that forms the openings 206 may be any suitable size, and may be sized to mask glass deformities, protect against stray light, and provide cover for the vehicle exterior around the information acquisition system field of view 108 (paragraph [0055]).
Absent a showing of criticality with respect to the open areas formed by the opaque material forming the opaque print and the darkening source (a result effective variable), it would have been obvious to a person of ordinary skill in the art at the time of the invention to adjust the open areas of the opaque material and darkening source (and thus the surface area of the opaque film) through routine experimentation in order to meet the needs of the information acquisition system for collecting information, to mask glass deformities, & protect against stray light.  It has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

Response to Arguments
Applicant argues, “While Applicant understands that an obscuration 8 is printed on the film layer 17, the film layer 17 of Mannheim Astete is laminated with the plastic interlayers 4 and the two glass sheets 5 and has the same surface area as the plastic interlayers 4 and the two glass sheets 5. See Mannheim Astete, Figures 7A – C. Therefore, while one or more portions of the printed film layer 17 will be rendered opaque by virtue of printing it with one or more obscurations 8 to define non-obscured openings 30, the film layer 17 of Mannheim Astete cannot be reasonably interpreted as an ‘opaque polymeric film’ as recited in claim 1 and described in the patent application” (Remarks, Pgs. 10 – 11).
EXAMINER’S RESPONSE: Applicant's arguments have been fully considered but they are not persuasive. First, the definition of layer is not limited to monolayers alone. It would be reasonable to a person of ordinary skill in the art to interpret a “layer” as a monolayer or plurality of stacked sublayers, such as a printed coating on a film layer 17 taught by Mannheim Astete.
Second, Applicant’s claim 1 and specification do not further define the phrase “opaque polymeric film” such that the structure must be a film, contain a polymer, and at least one portion of the film is opaque. Therefore, the phrase is given its broadest reasonable interpretation. The reference teaches these requirements. 
	Third, Mannheim Astete teaches “Both inks also presented good adhesion results on PET penetrating into the substrate and creating a permanent bond” (paragraph [0096]). This teaching suggests the ink is an internal feature of the PET substrate and not merely a mask on the surface of the PET substrate.

Applicant argues, “Indeed, first, the film layer 17 of Mannheim Astete must be transparent over a majority of its surface since it is intended to be laminated in a glazing that would be used as a windshield. Therefore, the second film layer 17 of Mannheim Astete is not an ‘opaque polymeric film’” (Remarks, Pg. 11).
EXAMINER’S RESPONSE: Applicant's arguments have been fully considered but they are not persuasive. First, Applicant’s claim does not require the entire area of the film to be opaque. Therefore, a film that is only opaque in portions would meet the broadest reasonable interpretation of the claim limitation.
Second, Applicant’s claims 12 & 20 also require the laminated vehicle pane be a windshield. Therefore, according to Applicant’s own argument, the laminate of Applicant’s claimed invention “must be transparent over a majority of its surface since it is intended to be laminated in a glazing that would be used as a windshield.”

Applicant argues, “Second, claim terms in a patent application must be construed in accordance with ‘broadest reasonable interpretation consistent with the specification’ standard. (MPEP 2111, emphasis added). Furthermore, the interpretation must taken into account how the term ‘would be understood by one of ordinary skill in the art, taking whatever enlightenment…that may be afforded by the written description contained in applicant’s specification.’ (MPEP 2111, quoting In re Morris, 127 F.3d 1048, Fed. Cir. 1997). That is, there are three requirements: the interpretation must be reasonable, it must be consistent with the specification, and it must be viewed through the eyes of the skilled artisan. Recognizing that it is improper to import limitations from the specifications into the claims, Applicant submits that in accordance with the foregoing section of the MPEP, the specification must be consulted as an aid in applying the reasonable interpretation requirement” (Remarks, Pg. 11)
EXAMINER’S RESPONSE: Applicant's arguments have been fully considered but they are not persuasive. First, the Examiner directs Applicant to MPEP 2111.01 (emphasis on the underlined features):
The presumption that a term is given its ordinary and customary meaning may be rebutted by the applicant by clearly setting forth a different definition of the term in the specification. In re Morris, 127 F.3d 1048, 1054, 44 USPQ2d 1023, 1028 (Fed. Cir. 1997) (the USPTO looks to the ordinary use of the claim terms taking into account definitions or other "enlightenment" contained in the written description); But c.f. In re Am. Acad. of Sci. Tech. Ctr., 367 F.3d 1359, 1369, 70 USPQ2d 1827, 1834 (Fed. Cir. 2004) ("We have cautioned against reading limitations into a claim from the preferred embodiment described in the specification, even if it is the only embodiment described, absent clear disclaimer in the specification."). When the specification sets a clear path to the claim language, the scope of the claims is more easily determined and the public notice function of the claims is best served.
The specification was consulted as an aid for applying a reasonable interpretation of the term “opaque polymeric film.” However, the specification does not clearly set forth a different definition of the term  from the ordinary and customary meaning. Neither does the specification provide a clear disclaimer regarding a preferred embodiment. As such, the specification does not set forth a clear path to the claim language. 
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., film is fully opaque) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Therefore, the Examiner’s interpretation of the term “opaque polymeric film” is reasonable based on the teachings of the specification without reading limitations from the specification into the claims.

Applicant argues, “With this said, as explained in the present application, the recited opaque, the recited opaque film is fully opaque and has a color that can be, for example, grey or black. See present application, page 9, lines 32 – 34. As shown in the Figures of the present application, the opaque film is opaque over its entire surface, which surface is smaller than the surface of the interlayers or of the laminated glazing. The present application clearly draws a contrast between the opaque polymeric film and an optical masking print, such as the one of Mannheim Astete. See present application, page 12, lines 11 – 13: ‘The tests showed that optical distortions in the sensor window can be significantly reduced by bordering the sensor window with an opaque polymeric film instead of an optical masking print, for example, from 200 milli-diopters (mdpt) to 100 mdpt.’ Emphasis added.
“Therefore, interpreting the transparent film layer 17 of Mannheim Astete that includes an obscuration 8 printed on small areas of the film layer 17 as being ‘an opaque polymeric film’ is not the broadest reasonable interpretation that is consistent with Applicant’s specification” (Remarks, Pg. 11).
EXAMINER’S RESPONSE: Applicant's arguments have been fully considered but they are not persuasive. First, Applicant’s recitation of the opaque film on page 9, lines 32 – 34, is merely a preferred embodiment, not a definition. As such, Applicant’s specification does not limit the broadest reasonable interpretation of the “opaque polymeric film” of Applicant’s claims.
Second, Applicant’s tested masking print is made of enamel (i.e. paint) (pg. 11), which one of ordinary skill in the art would not consider to be an equivalent to the print taught by Mannheim Astete made of black ink and would not be expected to perform the same under similar testing. According to evidentiary reference Polaroid Fotobar, “Unlike ink, paints don't dissolve into any solution and turn into a water-like form… Paints don't penetrate to the surface; instead, they rest on the top of the painting surface.”
	Third, Mannheim Astete teaches “Both inks also presented good adhesion results on PET penetrating into the substrate and creating a permanent bond” (paragraph [0096]). This teaching suggests the ink is an internal feature of the PET substrate and not merely a mask on the surface of the PET substrate.

Applicant argues, “Moreover, the film layer 17 of Mannheim Astete lacks the recited ‘cutout.’ To be clear, there is no cutout in the film layer 17. Applicant respectfully submits that a cutout is a hole (see hole ‘6’ in the cross-sections of Figures 2, 3 and 10 of the present application, which show that the area 65 in the cross-section is devoid of matter. See also definition of ‘cutout’ that is defined as ‘something cut out or off from something else also : the space of hole left after cutting’ https://www.merriam-webster.com/dictionary/cutout. Emphasis added. Applicant respectfully submits that no cutout is formed in the film layer 17 of Mannheim Astete. Instead, Mannheim teaches forming an unobscured opening 30 by surrounding it with a printed obscuration 8.
“Therefore, Mannheim Astete does not disclose, teach or suggest each and every feature of claim 1, Mannheim Astete cannot anticipate claim 1” (Remarks, Pg. 12).
EXAMINER’S RESPONSE: Applicant's arguments have been fully considered but they are not persuasive. First, the definition of the term “cutout” does not limit the interpretation of the claim to only holes that extend through the thickness of a film (also referred to as a “through hole”) because it is also possible to “cutout” only a portion of a film to form a blind hole. Additionally, the definition of “cutout” provided by Applicant from the Merriam-Webster Dictionary does not limit the depth of the hole to only through-holes.
Applicant has argued the term “cutout” defines the product by how the product was made (i.e. a space or hole left after cutting). For purposes of examination, product-by-process claims are not limited to the manipulation of the recited steps, only the structure implied by the steps.  See MPEP 2113.  In the present case, the recited steps imply a structure having a hole (i.e. an opening).  The reference suggests such a product.
Examiner refers applicant to MPEP § 2113 [R - 1] regarding product-by-process claims.  “The patentability of a product does not depend on its method or production.  If the product in the product-by-process claim is the same as or obvious from a product or the prior art, the claim is unpatentable even though the prior product was made by a different process."  In re Thorpe, 777, F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citation omitted)
Once the examiner provides a rationale tending to show that the claimed product appears to be same or similar to that of the prior art, although produced by a different process, the burden shifts to the applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product.  In re Marosi, 710 F.2d 798, 802, 218, USPQ 289, 292 (Fed. Cir. 1983)

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE T GUGLIOTTA whose telephone number is (571)270-1552. The examiner can normally be reached M - F (Noon to 10 p.m.).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on 571-270-1547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/FRANK J VINEIS/Supervisory Patent Examiner, Art Unit 1781                                                                                                                                                                                                        

/NICOLE T GUGLIOTTA/Examiner, Art Unit 1781